Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed contact insert for a connecting terminal, the contact insert comprising: a busbar piece; and a clamping spring to clamp an electrical conductor in a conductor insertion direction, wherein a longitudinal extension direction of a bushing contact runs essentially perpendicular to the conductor insertion direction of the busbar piece, and wherein the bushing contact is adapted to receive the contact pin in a direction substantially perpendicular to the longitudinal extension direction of the bushing contact and adapted to receive the contact pin in the longitudinal extension direction of the bushing contact, wherein the direction substantially perpendicular to the longitudinal extension direction of the bushing contact is perpendicular to the conductor insertion direction, along with the remaining elements of the claim.
Regarding Claim 10, the reasons for allowance can be found in the action mailed 12/29/2021.
In Stadler, the contact inserted perpendicular to the longitudinal extension direction is not perpendicular to the conductor insertion direction. The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833